Proceeding under article 78 of the CPLR to review respondent’s determination dated May 21, 1971, which suspended petitioner’s liquor license for 30 days commencing June 21, 1971. Determination modified, on the law, by changing the penalty to the making of a claim on petitioner’s $1,000 bond. As so modified, determination confirmed, without costs. We confirm respondent’s findings of fact but, in view of petitioner’s otherwise clean record, we hold that the penalty imposed was excessive to the extent indicated herein and therefore an abuse of discretion. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Brennan, JJ., concur.